   Case: 1:19-cv-00133-DRC Doc #: 19 Filed: 04/09/19 Page: 1 of 17 PAGEID #: 125




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

                                                    X
COMPOUND PROPERTY MANAGEMENT
LLC, et al.

                                 Plaintiffs,                Index No.: 1:19-CV-00133-MRB

                   - against -                              Judge Michael R. Barrett

BUILD REALTY,INC. d/b/a GREENLEAF                           MOTION TO DISMISS
FUNDING,et al.,
                                                            Oral Argument Requested.
                                 Defendants.
                                                    X



        Pursuant to Rules 12(b)(6) and 12(b)(2) of the Federal Rules of Civil Procedure,

defendants Smith, Graham & Co. Investment Advisors, L.P. and Five Mile Capital Partners

LLC, by and through counsel, request that this Court dismiss Plaintiffs' Complaint as against

them. A Proposed Order is attached as Exhibit A and will be emailed to the Court. A

Memorandum in Support follows.




HW_US:73438580.5
   Case: 1:19-cv-00133-DRC Doc #: 19 Filed: 04/09/19 Page: 2 of 17 PAGEID #: 126



                                      Respectfully submitted,

                                         /s/Jeffrey T Cox
                                          Jeffrey T. Cox (0055420)
                                          Trial Attorney
                                          FARUKI PLL
                                          1 10 North Main Street, Suite 1600
                                          Dayton, OH
                                          Telephone:(937)227-3704
                                           jcox@ficlaw.com

                                               -and-

                                         Patrick L. Robson*
                                         Jennifer L. Bloom*
                                         HUNTON ANDREWS KURTH LLP
                                         200 Park Avenue
                                         New York, NY 10166
                                        (212) 309-1000

                                      *To be admitted pro hac vice

                                      Attorneysfor Defendants Smith, Graham & Co.
                                      Investment Advisors, L.P. and Five Mile Capital
                                      Partners LLC




HW_US:73438580.5
   Case: 1:19-cv-00133-DRC Doc #: 19 Filed: 04/09/19 Page: 3 of 17 PAGEID #: 127




                   MEMORANDUM IN SUPPORT OF MOTION TO DISMISS


                                   TABLE OF CONTENTS
                                                                                           Page

TABLE OF AUTHORITIES                                                                         iv

PRELIMINARY STATEMENT                                                                         1

ARGUMENT                                                                                     2

    I.      Plaintiffs' Complaint Should be Dismissed Because it Names Incorrect Parties     2

    II.     The Action Should be Dismissed for Lack of Personal Jurisdiction                 5

    III.    The Court Should Decline to Substitute the Proper Parties Because Plaintiffs Were
            Informed of the Correct Parties and There is No Excusable Mistake                 7

CONCLUSION                                                                                   8




                                               iii
HW_US:73438580.5
   Case: 1:19-cv-00133-DRC Doc #: 19 Filed: 04/09/19 Page: 4 of 17 PAGEID #: 128




                                 TABLE OF AUTHORITIES

Cases                                                                       Page(s)

Beck v. Prupis,
   529 U.S. 494(2000)                                                              4

Blount Fin. Servs. Inc. v. Walter E. Heller & Co.,
   819 F.2d 151 (6th Cir. 1987)                                                    4

Christopher Seri v. Crosscountry Mortg., Inc.,
   2016 WL 5405257 (Sept. 28, 2016)                                                4

Duffin v. Washtenaw SheriffDep 't,
   2008 WL 2415864(E.D. Mich. Jun. 12, 2008)                                       2

Dupee v. Playtika Santa Monica LLC,
  2016 WL 795857(N.D. Ohio Mar. 1, 2016)                                           6

International Shoe Co. v. Washington,
    326 U.S. 310(1945)                                                             6

Jerome-Duncan, Inc. v. Auto-By-Tel, L.L.C.,
   176 F.3d 904(6th Cir. 1999)                                                     5

Meznarich v. Morgan Waldron Ins. Mgmt., LLC,
  2011 WL 4633915(N.D. Ohio Sept. 30, 2011)                                        2

Mulbarger v. Royal Alliance Assocs., Inc.,
   10 F. App'x 333 (6th Cir. 2001)                                                 3

Nationwide Mut. Ins. Co. v. Tryg Int'l Ins. Co.,
   91 F.2d 790(6th Cir. 1996)                                                  5,6

In re Refco Inc. Sec. Litig.,
    826 F. Supp. 2d 478 (S.D.N.Y. 2011)                                            4

Snyder v. U.S.,
   990 F. Supp. 2d 818(S.D. Ohio 2014), aff'd 956 F.2d 560(6th Cir. 1992)          4

Stenger v. Marriot Int'l Corp. Headquarters,
   2016 WL 223681 (S.D. Ohio Jan. 19, 2016)(Barrett, J.)                       2, 6

Third Nat'l Bank in Nashville v. WEDGE Group Inc.,
   882 F.2d 1087(6th Cir. 1989)                                                    6

Estate ofThomson v. Toyota Motor Corp. Worldwide,
   545 F.3d 357(6th Cir. 2008)                                                 5,6


                                                   iv
HW_US:73438580.5
   Case: 1:19-cv-00133-DRC Doc #: 19 Filed: 04/09/19 Page: 5 of 17 PAGEID #: 129




Trinity Univ. Ins. Co. v. Turner Funeral Home,
    2003 WL 25269317(E.D. Tenn. Sept. 18, 2003)                                        5

Van Sickle v. Fifth Third Bancorp.,
   2012 WL 3230430(E.D. Mich. Aug. 6, 2012)                                            7

Vild v. Visconsi,
    1990 WL 357271 (N.D. Ohio Jun. 26, 1990)                                           4

Statutes

Ohio Rev. Code § 2307.382                                                              6

Other Authorities

Charles Alan Wright & Arthur R. Miller, 6A Fed. Prac. & Proc. Civ. § 1555(3d
   ed. 2018)                                                                           7

Fed. R. Civ. P. 9                                                                      4

Fed. R. Civ. P. 12(b)(2)                                                       1, 2, 6, 8

Fed. R. Civ. P. 12(b)(6)                                                        passim

Rule 17(a)(3)                                                                    2, 7, 8




                                             v
HW_US:73438580.5
   Case: 1:19-cv-00133-DRC Doc #: 19 Filed: 04/09/19 Page: 6 of 17 PAGEID #: 130




        Defendants Smith, Graham & Co. Investment Advisors, L.P.("Smith, Graham") and Five

Mile Capital Partners LLC ("Five Mile") respectfully submit this memorandum oflaw in support

of their motion to dismiss Plaintiff's Complaint pursuant to Fed. R. Civ. P. 12(b)(6) and 12(b)(2).

                                   PRELIMINARY STATEMENT

        Defendants Smith, Graham & Co. Investment Advisors, L.P. and Five Mile Capital

Partners LLC were incorrectly named as defendants in this action. Despite numerous attempts to

amicably and efficiently resolve this issue with counsel, Plaintiffs refuse to amend their

Complaint to name the correct legal entities. Plaintiffs' Complaint purports to name Smith,

Graham and Five Mile as "Co-Conspirators" and defines them jointly as "Permanent Lenders",

the legal entities that "buys the loan from Build." (Complaint in 9-11, Doc. 1 at PageID 5-6.)

But the entities that Plaintiffs are describing—entities that purchase loans from and are in

contractual privity with Build—are not Smith, Graham & Co. Investment Advisors, L.P. and

Five Mile Capital Partners LLC; rather; Plaintiffs are describing two investment funds: Five

Mile Capital Residential Bridge Loan Venture IV LP and SGIA Residential Bridge Loan

Venture V LP (the "Funds").1

        Documentary evidence—of which Plaintiffs' counsel has been aware for at least one

year submitted with this motion demonstrates unequivocally that the Funds are the entities that

purchased two of the three mortgage loans at issue in this lawsuit. Because the named

defendants are the incorrect corporate entities, do not have any relationship with Build Realty or

to the facts alleged in the Complaint, and Plaintiffs' counsel has refused to amend the Complaint




         I Defendants Five Mile and Smith, Graham act as Managers and Investment Advisors to the Funds,
respectively, but, as reflected in the Loan Purchase Agreements, do not buy mortgage loans from Build.
      Case: 1:19-cv-00133-DRC Doc #: 19 Filed: 04/09/19 Page: 7 of 17 PAGEID #: 131



 to name the correct parties, defendants now move for an order dismissing them from this action

 pursuant to Rule 12(b)(6).

          The Complaint also should be dismissed as to defendants Five Mile and Smith, Graham

 because this Court lacks personal jurisdiction. Entirely absent from the Complaint are any

 allegations that Five Mile or Smith, Graham are subject to general or specific jurisdiction of the

 Ohio courts. Indeed, none of the acts described in the Complaint relate to Five Mile and Smith,

 Graham.2 For this additional reason, this action should be dismissed pursuant to Rule 12(b)(2).

          Finally, because Plaintiffs know that they have named incorrect parties and purposefully

 declined to correct these errors, no excusable mistake exists and substitution of parties under

 Rule 17(a)(3) should be denied.

                                                    ARGUMENT

 I.       Plaintiffs' Complaint Should be Dismissed Because it Names Incorrect Parties

           Courts routinely dismiss defendants from actions where the plaintiff named the incorrect

 party. See, e.g., Stenger v. Marriot Int'l Corp. Headquarters, 2016 WL 223681, at *4-5 (S.D.

 Ohio Jan. 19, 2016)(Barrett, J.)(dismissing action against improperly named corporate entity

 and denying leave to amend); Meznarich v. Morgan Waldron Ins. Mgmt., LLC,2011 WL

 4633915, at *4(N.D. Ohio Sept. 30, 2011)(dismissing case against incorrect corporate entity);

Duffin v. Washtenaw SheriffDep't, 2008 WL 2415864, at *2(E.D. Mich. Jun. 12, 2008)

(dismissing action where defendant was "not an entity capable of being sued.")(citation

 omitted).

          As repeatedly noted to Plaintiffs' counsel, the actual corporate entities that contracted to

 purchase mortgage loans from Build Realty are SGIA Residential Bridge Loan Venture V LP



          2 Smith, Graham and Five Mile do not concede that the Funds did undertake any of the acts or omissions
 alleged in the Complaint, but merely state that these entities did have a contractual relationship with Build Realty.

                                                            2
 HW_US:73438580.5
   Case: 1:19-cv-00133-DRC Doc #: 19 Filed: 04/09/19 Page: 8 of 17 PAGEID #: 132




 and Five Mile Capital Residential Bridge Loan Venture IV LP. (Robson Decl. Exs. 1 & 2.)

 These facts are evidenced by two Loan Purchase Agreements submitted in support of this

 motion. (Id.) Because these agreements contradict Plaintiffs' allegation that Smith, Graham and

 Five Mile "buys the loan[s] from Build", such allegations need not be taken as true for purposes

 of the present motion. Mulbarger v. Royal Alliance Assocs., Inc., 10 F. App'x 333, 335 (6th Cir.

 2001)(for purposes of Rule 12(b)(6) motion, court "is not bound to accept . .. unwarranted

 inferences, including allegedly inferable 'facts' or conclusions which contradict documentary

 evidence appended to, or referenced within, the plaintiff's complaint . . . .")(citation omitted)

(emphasis in original).

         Plaintiffs' assertions that Five Mile and Smith, Graham "allow[] Build to be its [sic]

 agent for the purpose of securing the loan transactions" and are thus liable "under theories of

 agency and/or agency by estoppel, without limitation" only underscores the conclusory and

erroneous nature of Plaintiffs' allegations. (Complaint139, 40, 42, Doc. 1 at PagelD 17-19.)

As a threshold matter, both Loan Purchase Agreements establish that they do not create an

agency relationship by which the loan purchaser would be liable for Build's acts or omissions in

originating the loans. (See Robson Decl. Ex. 1 § 9("The Parties acknowledge and agree that this

is an arms-length transaction . .. nothing in this Agreement is to be construed to constitute the

Parties as employer/employee, franchiser/franchisee, agent/principal, partners,joint ventures, co-

owners or otherwise as participants in a joint or common undertaking, nor to create a fiduciary

duty between the Parties"); Ex. 2 § 9.) Moreover, nothing in these Agreements establishes any

direct relationship, much less an agency relationship, between Build and the named defendants.3



        3 To the extent that Plaintiffs are relying on the fact that Smith, Graham & Co. Investment Advisors, L.P.,
and Five Mile Capital Partners LLC are listed in the signature blocks of the Loan Purchase Agreements as
authorized signatories, such inclusion does not make Five Mile or Smith, Graham parties to the Agreements any
more than it would make individuals authorized to sign on behalf of a company personally liable under a contract.

                                                         3
HW_US:73438580.5
    Case: 1:19-cv-00133-DRC Doc #: 19 Filed: 04/09/19 Page: 9 of 17 PAGEID #: 133




         Finally, insofar as Plaintiffs contend that Five Mile and Smith, Graham are nevertheless

 proper parties to this lawsuit, Plaintiffs have utterly failed to allege (i) predicate or overt acts by

 defendants in furtherance of a federal or state conspiracy(Count I — alleging that "[the Funds]

 purchase notes" from Build (Complaint ¶ 185, Doc. 1 at PagelD 76); Count III — alleging that

"[the Funds] have continued to fund the fraudulent Build Scheme"(Complaint ¶ 215(a)(ii)(6),

 Doc. 1 at PagelD 85)); or (ii) any contractual relationship between defendants and Plaintiffs that

 would provide a basis for a declaratory judgment claim on Plaintiffs' mortgages. (Count V —

 seeking declaratory judgment as to rights under mortgage loans to which neither Five Mile, nor

 Smith, Graham have ever been parties (Complaint, Doc. 1 at PagelD 91-93).)4 It is black letter

 law that federal RICO claims require a plaintiff to plead "predicate acts involving fraud"5 and

 that civil conspiracy requires pleading a tortious overt act in furtherance of a conspiracy. See

Beck v. Prupis, 529 U.S. 494, 505 (2000); Vild v. Visconsi, 1990 WL 357271, at *3, 5(N.D.

 Ohio Jun. 26, 1990)(dismissing RICO causes of action for failure to state a claim where no

 predicate acts were alleged); Snyder v. U.S., 990 F. Supp. 2d 818, 840(S.D. Ohio 2014), aff'd

956 F.2d 560(6th Cir. 1992)(dismissing civil conspiracy claim where no illegal overt acts




Under New York law, which governs the Loan Purchase Agreements, an authorized signatory who signs on behalf
of another legal entity—here the Funds—is not bound by the terms of the agreement. See, e.g., In re Refco Inc. Sec.
Litig., 826 F. Supp. 2d 478,493(S.D.N.Y. 2011)(dismissing breach of contract claims against individually named
defendants who signed contract as corporate officers because they were not parties to contract and therefore not
liable for breaching it). See also Robson Decl. Exs. 1 & 2 at § 12(agreement to be interpreted under New York
law).
         4
            Counts II (Breach of Fiduciary Duty), IV (Unjust Enrichment), VI (Declaratory Judgment as to the
 Trusts), and VII (Declaratory Judgment as to the Trusts) are not alleged against "the Permanent Lender" defendants.
(Complaint, Doc. 1 at PagelD 83, 91, 93,95.)

         5 RICO claims must be pled with particularity under Fed. R. Civ. P. 9, and such claims are subject to
dismissal if they fail to meet this heightened pleading standard. Blount Fin. Servs. Inc. v. Walter E. Heller & Co.,
819 F.2d 151, 152-53 (6th Cir. 1987). Moreover, complaints that employ "shotgun" techniques, such as lumping all
defendants together where "the Complaint does not describe with any clarity what [individual defendant's] actual,
individual role . . . is alleged to be" are subject to dismissal under Rule 12(b)(6). See, e.g., Christopher Seri v.
Crosscountty Mortg., Inc., 2016 WL 5405257, at *4 (Sept. 28, 2016).

                                                         4
 HW_US:73438580.5
   Case: 1:19-cv-00133-DRC Doc #: 19 Filed: 04/09/19 Page: 10 of 17 PAGEID #: 134




 alleged). Plaintiffs' Complaint plainly fails to allege any predicate or overt acts undertaken by

 Smith, Graham or Five Mile.

         It is inappropriate for a party to seek declaratory relief regarding a contract to which it is

 not a party. See, e.g., Jerome-Duncan, Inc. v. Auto-By-Tel, L.L.C., 176 F.3d 904, 908-09(6th

 Cir. 1999)("[W]e believe that the breach of the contract to be avoided by the use of the

 declaratory judgment is normally one where the contemplated conduct or inaction by the plaintiff

 affects a contract between the plaintiff and the defendant in the declaratory judgment action, not

 between the plaintiff and a third party.")(quotation omitted); Trinity Univ. Ins. Co. v. Turner

 Funeral Home, 2003 WL 25269317, at *10(E.D. Tenn. Sept. 18, 2003)(denying motion to

 intervene where "movants were not parties to the insurance contracts at issue in this declaratory

judgment action"). Plaintiffs have failed to plead the existence of any contractual relationship

 that would entitle them to relief here.

         Plaintiffs' Complaint should therefore be dismissed as to defendants Five Mile and

 Smith, Graham.

 II.     The Action Should be Dismissed for Lack of Personal Jurisdiction

         Absent from Plaintiffs' Complaint are any allegations establishing personal jurisdiction

 over defendants Five Mile and Smith, Graham. Ohio law provides two bases for exercising

jurisdiction over defendants:

         Jurisdiction may be found to exist either generally, in cases in which a
         defendant's "continuous and systematic" conduct within the forum state renders
         that defendant amenable to suit in any lawsuit brought against it in the forum
         state, or specifically, in cases in which the subject matter of the lawsuit arises out
         of or is related to the defendant's contacts with the forum.

         Estate ofThomson v. Toyota Motor Corp. Worldwide, 545 F.3d 357, 361 (6th Cir. 2008)

(citing Nationwide Mut. Ins. Co. v. Tryg Int'l Ins. Co., 91 F.2d 790, 793 (6th Cir. 1996)).



                                                    5
 HW_US:73438580.5
   Case: 1:19-cv-00133-DRC Doc #: 19 Filed: 04/09/19 Page: 11 of 17 PAGEID #: 135




         General jurisdiction requires contacts of"such a continuous and systematic nature that

 the state may exercise personal jurisdiction over the defendant even if the action is unrelated to

 the defendant's contacts with the state." Id. (quoting Third Nat'l Bank in Nashville v. WEDGE

 Group Inc., 882 F.2d 1087, 1089(6th Cir. 1989)).

         Plaintiffs do not even attempt to allege general jurisdiction over Five Mile or Smith,

 Graham, which entities are located in Connecticut and Texas, respectively. (Complaint ¶¶ 20,

 39, 40, Doc. 1 at PagelD 9, 17.)

         Jurisdiction may also be exercised under Ohio's long-arm statute, for specific categories

 of conduct that are covered by that statute. Ohio Rev. Code § 2307.382. Any exercise of long-

 arm jurisdiction must comport with general principles of due process. Nationwide, 91 F.2d at

793; see also International Shoe Co. v. Washington, 326 U.S. 310, 316(1945).

         But here, insofar as the Complaint can be read to include any jurisdictional allegations,

 they all refer to the contractual relationship between Build and the Funds, not Five Mile or

 Smith, Graham. (Complaint ¶11. 20, 39, 40, Doc. 1 at PagelD 9, 17.) A court cannot exercise

 personal jurisdiction over defendants that were incorrectly named as parties to an action. See

Stenger, 2016 WL 223681, at *5 (allegations that incorrectly named corporate parent "owned

and operated" subsidiary insufficient to bring case within reach of Ohio long-arm statute); see

also Dupee v. Playtika Santa Monica LLC,2016 WL 795857, at *2-4(N.D. Ohio Mar. 1, 2016)

(dismissing for lack of personal jurisdiction under Rule 12(b)(2) where, among other things,

plaintiff sued incorrect party which was demonstrated by documentary evidence).

         For this additional reason, Smith, Graham and Five Mile should be dismissed from this

 action for lack of personal jurisdiction pursuant to Rule 12(b)(2).




                                                  6
 HW_US:73438580.5
  Case: 1:19-cv-00133-DRC Doc #: 19 Filed: 04/09/19 Page: 12 of 17 PAGEID #: 136




III.    The Court Should Decline to Substitute the Proper Parties Because Plaintiffs Were
        Informed of the Correct Parties and There is No Excusable Mistake

        While Fed. R. Civ. P. 17(a)(3) admittedly provides for substitution of parties where a

plaintiff has failed to prosecute an action against the real party in interest, such relief is

unavailable where "the determination of the right party to bring the action was not difficult and

when no excusable mistake has been made." Van Sickle v. Fifth Third Bancorp., 2012 WL

3230430, at *3(E.D. Mich. Aug. 6, 2012)(granting dismissal and declining to delay dismissal

under Fed. R. Civ. P. 17(a)(3)); see also Charles Alan Wright & Arthur R. Miller, 6A Fed. Prac.

& Proc. Civ. § 1555 (3d ed. 2018).

        Here, Defendants' counsel (i) knew for at least one year that the Funds, not Five Mile and

Smith, Graham, were buyers of two of the mortgage loans at issue in this action; and (ii)

expressly declined to substitute the correct party when informed of the error by defendants'

counsel. (Robson Decl. Ex. 3.) Where, as here, Plaintiffs' counsel refuse to substitute the

correct party and instead seek to waste this Court's time and resources with unnecessary motion

practice, there exists no excusable mistake.

        Because on this record there exists no basis upon which to permit substitution, such relief

under Fed. R. Civ. P. 17(a)(3) should be denied.




                                                   7
HW_US:73438580.5
  Case: 1:19-cv-00133-DRC Doc #: 19 Filed: 04/09/19 Page: 13 of 17 PAGEID #: 137




                                        CONCLUSION

        For the foregoing reasons, the Court should dismiss the action pursuant to Rule 12(b)(6),

12(b)(2) and should deny substitution of parties under Rule 17(a)(3).

Dated: New York, New York
       April 9, 2019

                                             Respectfully Submitted,

                                             FARUKI PLL

                                             By: /s/Jeffrey T Cox
                                                Jeffrey T. Cox (0055420)
                                                Trial Attorney
                                                FARUKI PLL
                                                 110 North Main Street, Suite 1600
                                                Dayton, OH
                                                Telephone:(937)227-3704
                                                 Icox(a)ficlaw.com

                                                       -and-

                                                 Patrick L. Robson*
                                                 Jennifer L. Bloom*
                                                 HUNTON ANDREWS KURTH LLP
                                                 200 Park Avenue
                                                 New York, NY 10166
                                                (212)309-1000

                                             Attorneysfor Defendants Smith, Graham & Co.
                                             Investment Advisors, L.P. and Five Mile Capital
                                             Partners LLC

                                             * To be admitted Pro Hac Vice




                                                8
HW_US:73438580.5
  Case: 1:19-cv-00133-DRC Doc #: 19 Filed: 04/09/19 Page: 14 of 17 PAGEID #: 138




                                   CERTIFICATE OF SERVICE

                 I certify that on the 9th day of April, 2019, I electronically filed the foregoing

Motion to Dismiss and accompanying Memorandum in Support with the Clerk of Courts using

the CM/ECF system, which will send notification of such filing to the following CM/ECF

participants:


        Christopher P. Finney(0038998)
         Justin Walker(0080001)
        Casey Taylor(0095966)
        FINNEY LAW FIRM, LLC
        4270 Ivy Point Blvd., Suite 225
        Cincinnati, Ohio 45245
        Telephone:(513)943-6665
        Facsimile:(513)943-6669
        chris@finneylawfirm.corn
        justin@finneylawfirm.corn
        casey@finneylawfirm.corn


        W.B. Markovits(0018514)
        Terence R. Coates (0085579)
        Zachary C. Schaengold (0090953)
        Dylan J. Gould (0097954)
        MARKOVITS,STOCK & DeMARCO,LLC
        3825 Edwards Road, Suite 650
        Cincinnati, Ohio 45209
        Phone:(513)651-3700
        Fax:(513)665-0219
        bmarkovits@msdlegal.com
        tcoates@msdlegal.com
        zschaengold@msdlegal.com
        dgould@msdlegal.corn

        Counselfor Plaintiffs and Putative Class




                                                   9
HW_US:73438580.5
088134.0000011 EMFUS 73438580v5
  Case: 1:19-cv-00133-DRC Doc #: 19 Filed: 04/09/19 Page: 15 of 17 PAGEID #: 139




        Bryan E. Pacheco
        Alex M. Triantafilou
        Richard D. Porotsky
        DINSMORE & SHOHL, LLP
        255 East Fifth Street, Suite 2100
        Cincinnati, OH 45202
        Bryan.pacheco@dinsmore.com
        Alex.triantafilou@dinsmore.com
        Richard.porotsky@dinsmore.corn

        Attorneysfor Defendants Build Realty, Inc.
        and Edgar Construction, LLC

        Michael A. Galasso
        ROBBINS KELLY PATTERSON & TUCKER - 1
        The Federal Building
        7 W. 7th Street
        Suite 1400
        Cincinnati, OH 45202
        mgalasso@rkpt.corn

        Attorneysfor Defendant
        First Title Agency, Inc.

The following parties are being service via regular U.S. mail:


CINCY CONSTRUCTION,LLC
c/o Alex Rodger, Agent
Bingham Greenebaum Doll LLP
255 E. Fifth Street, Suite 2350
Cincinnati, Ohio 45202


MCGREGOR HOLDINGS,LLC
c/o Alex Rodger, Agent
Bingham Greenebaum Doll LLP
255 E. Fifth Street, Suite 2350
Cincinnati, Ohio 45202


COWTOWN HOLDINGS,LLC
c/o Alex Rodger, Agent
Bingham Greenebaum Doll LLP
255 E. Fifth Street, Suite 2350
Cincinnati, Ohio 45202


                                               10
HWJJS:73438580.5
  Case: 1:19-cv-00133-DRC Doc #: 19 Filed: 04/09/19 Page: 16 of 17 PAGEID #: 140




GREENLEAF SUPPORT SERVICES, LLC
c/o Gary Bailey, Agent
9468 Towne Square Ave.
Blue Ash, Ohio 45252


BUILD SWO,LLC
c/o Alex Rodger, Agent
Bingham Greenebaum Doll LLP
255 E. Fifth Street, Suite 2350
Cincinnati, Ohio 45202


GARY BAILEY, as Trustee of the Bailey
Investment Trust
2716 Hyde Park Ave.
Cincinnati, Ohio 45241


GEORGE TRIANTAFILOU, as Trustee of the
Bailey Investment Trust
40 Muirfield Drive
Cincinnati, Ohio 45052


GARY BAILEY, as Beneficiary of the Bailey
Investment Trust
2716 Hyde Park Ave.
Cincinnati, Ohio 45241


GT FINANCIAL, LLC
c/o George Triantafilou, Agent
40 Muirfield Drive
Cincinnati, Ohio 45052


FIRST TITLE AGENCY,INC.
c/o Jodi McIver, Agent
1900 W. Stanfield Road
Troy, Ohio 45373

SERVE ALSO:
Dan Orner
1 1085 Montgomery Road, Suite 250


                                            11
HW_US:73438580.5
  Case: 1:19-cv-00133-DRC Doc #: 19 Filed: 04/09/19 Page: 17 of 17 PAGEID #: 141




Cincinnati, Ohio 45249


GEORGE TRIANTAFILOU,Individually
40 Muirfield Drive
Cincinnati, Ohio 45052


GARY BAILEY, Individually
2716 Hyde Park Ave.
Cincinnati, Ohio 45241


STEPHEN D. KING, Individually
450 Glenmont Ct.
Sandy Springs, Georgia 30350




                                             /s/Jeffrey T Cox
                                             Jeffrey T. Cox




                                        12
HW_US:73438580.5
